Citation Nr: 1803325	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.   Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.   Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to October 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2017.  A transcript of the hearing of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for her PTSD in April 2013.  At her Board hearing, she stated that her symptoms have worsened.  Because the Veteran has asserted that her PTSD symptoms have worsened since her last examination, a new VA examination is warranted.  Snuffer v. West, 10 Vet App 400 (1997).

The issue of entitlement to a TDIU is also remanded as inextricably intertwined with the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, the RO should obtain all outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA treatment records from August 2011 to present.

2.   Next, afford the Veteran a new VA examination to assess the current severity of her service-connected PTSD.  To the extent possible, the RO should attempt to schedule the VA examination with a female examiner, given the nature of the Veteran's disability.  The examiner should review the claims file, including this remand.  All necessary studies and tests should be conducted.

The examiner is asked to discuss the effects of the Veteran's PTSD on her social and occupational adaptability, and discuss the impact of her PTSD on her employability.  In particular, the examiner should discuss the level of concentration the Veteran is able to maintain.

3.   Finally, readjudicate the issues on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If any of the claims remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided with an appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




